DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species C  in the reply filed on 06/17/2022 is acknowledged.
Claims 5-8 and 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/17/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 9, and 10 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by HOU (US20070240855A1).


    PNG
    media_image1.png
    413
    627
    media_image1.png
    Greyscale
Regarding claim 1, HOU discloses a heat pipe (see Figure 1) comprising: a tube (100) having multiple groove structures disposed on an inner surface of the tube and arranged along a circumference of the tube (see HOU’s Figure 2 annotated by Examiner); each one of the groove structures extending along an axial direction of the tube and extending to two opposite ends of the tube (see Figure 1 and ¶ [0015]); an evaporator section (400); and a condenser section (600); two end-caps; each one of the two end-caps disposed at a respective one of the two opposite ends of the tube; the two end-caps sealing the tube (see HOU’s Figure 1 annotated by Examiner); and an evaporator wick (210) disposed in the evaporator section (400), the evaporator wick made of metal powder and sintered to adhere to the groove structures (see Figure 1 and ¶¶ [0015,0016]); the evaporator wick being uniform in thickness and uniformly adhering to the groove structures (see Figure 1 and ¶¶ [0015,0016]); the evaporator wick vaporizing a working fluid in the evaporator section (see Figure 1 and ¶¶ [0015,0016]). 
HOU’s Figure 1 annotated by Examiner

    PNG
    media_image2.png
    656
    744
    media_image2.png
    Greyscale
HOU’s Figure 2 annotated by Examiner

Regarding claim 2, HOU discloses the groove structures are evenly arranged along the circumference of the tube (see HOU’s Figure 2 annotated by Examiner). 
Regarding claim 3, HOU discloses the groove structures are integrally formed in the tube (see in HOU’s Figure 2 annotated by Examiner the groove structures are part of the tube 100: see ¶ [0015])). 
Regarding claim 4, HOU discloses the groove structures are integrally formed in the tube (see in HOU’s Figure 2 annotated by Examiner the groove structures are part of the tube 100: see ¶ [0015]). 
Regarding claim 9, HOU discloses the heat pipe has a transfer section (500) disposed between the evaporator section (400) and the condenser section (600); and a transfer wick (210) disposed in the transfer section (500); the transfer wick made of metal powder and sintered to adhere to the groove structures (see Figure 1 and ¶¶ [0015,0016]); the transfer wick being uniform in thickness and uniformly adhering to the groove structures; the transfer wick connected to the evaporator wick (see Figure 1 and ¶¶ [0015,0016]), the transfer wick transferring condensed working fluid in the transfer section to the evaporator section (see Figure 1 and ¶¶ [0015,0016]). 
Regarding claim 10, HOU discloses the heat pipe has a transfer section (500) disposed between the evaporator section (400) and the condenser section (600); and a transfer wick (210) disposed in the transfer section (500); the transfer wick made of metal powder and sintered to adhere to the groove structures (see Figure 1 and ¶¶ [0015,0016]); the transfer wick being uniform in thickness and uniformly adhering to the groove structures (see Figure 1 and ¶¶ [0015,0016]) ; the transfer wick connected to the evaporator wick, the transfer wick transferring condensed working fluid in the transfer section to the evaporator section (see Figure 1 and ¶¶ [0015,0016]). 

Claims 21 and 22 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by HOU (US20070240855A1).

Regarding claim 21, HOU discloses a heat pipe (see Figure 1) comprising: a tube (100) having multiple groove structures disposed on an inner surface of the tube and arranged along a circumference of the tube (see HOU’s Figure 2 annotated by Examiner); each one of the groove structures extending along an axial direction of the tube and extending to two opposite ends of the tube (see Figure 1 and ¶ [0015]); and the groove structures reducing flow resistance of liquid phase working fluid (see ¶ [0016]); an evaporator section (400); and a condenser section (600); and an evaporator wick (210) disposed in the evaporator section (400) and adhering to the groove structures (see Figure 1 and ¶¶ [0015,0016]), and the evaporator wick vaporizing a working fluid in the evaporator section (see Figure 1 and ¶¶ [0015,0016]). 
Regarding claim 22, HOU discloses the groove structures are evenly arranged along the circumference of the tube (see HOU’s Figure 2 annotated by Examiner). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by HOU (US20070240855A1).
HOU teaches all the limitations of claims 1 and 2, upon which claims 19 or 20 depend (see rejection(s) above).  
Regarding claims 19 and 20, HOU does not teach a shape of a cross section of each one of the groove structures is triangular.
To modify square groove cross section shape with triangular groove cross section shape as claimed would entail a mere change in shape of the protrusion cross section shape and yield only predictable results.  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to change the shape of HOU’s grooves to have a cross section of each one of the groove structures is triangular. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In the instant case, the heat pipe of HOU would not operate differently with triangular cross section shape groove since both shapes can have fluid flows therein. Examiner notes that per Page. 25 Lines [3-7], Applicant did not show any criticality to the shape nor unexpected results related to the triangular shape. see MPEP 2144.04 (B) and In re Dailey et al., 149 USPQ 47.  
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over by HOU (US20070240855A1) as applied to claims 9 or 10, above, and further in view of HOU (US 20070193723 A1: herein HOU’3723).

Regarding claims 11 and 12, HOU does not teach the thickness of the transfer wick is greater than the thickness of the evaporator wick.
HOU’3723 teaches a heat pipe (Figure 3) that has an evaporator section (420), a transfer section (520) and a condenser section (620); wherein a thickness of a transfer wick (252) is greater than a thickness of an evaporator wick (242: see ¶¶ [0005,0016]). 

It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the heat pipe of HOU with the thickness of the transfer wick is greater than the thickness of the evaporator wick, as taught by HOU’3723. Such modification will provide the benefits of increasing the rate of heat dissipation for the working fluid in the condensing section of the heat pipe and a reduced thermal resistance to the condensed liquid, (See HOU’3723 ¶ [0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 9:30AM~3:30PM, M-F (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/             Examiner, Art Unit 3763                                                                                                                                                                                           




/TAVIA SULLENS/Primary Examiner, Art Unit 3763